J-S14024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

LEROY ELMER DOLLEY,

                            Appellant               No. 1328 MDA 2016


             Appeal from the Judgment of Sentence March 2, 2016
               In the Court of Common Pleas of Lebanon County
              Criminal Division at No(s): CP-38-CR-0001360-2015


BEFORE: GANTMAN, P.J., SHOGAN and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                            FILED APRIL 21, 2017

       Appellant, Leroy Elmer Dolley, appeals from the judgment of sentence

entered following his convictions of one count of rape of a child, two counts

of aggravated indecent assault, one count each of indecent assault, criminal

attempt, endangering the welfare of children, false imprisonment, and

corruption of minors.1 We affirm.

       The trial court summarized the factual and procedural history of this

case as follows:

       I. FACTUAL HISTORY

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 3121, 3125, 3126, 4304, 901, 2903, and 6301,
respectively.
J-S14024-17


           While [Appellant] was living with the victim and her family,
     the victim reported that [Appellant] sexually abused her by
     having vaginal sex with her, fondling her breasts and fondling
     her genitals. These instances of sexual abuse were reported to
     have occurred on three separate occasions. The victim was
     around seven (7) years old when the first incident of abuse
     occurred, and around eight (8) years old when the last incident
     of abuse occurred.

     II. PROCEDURAL HISTORY

           [Appellant] was charged with one count of Rape of a Child
     (F1), two counts of Aggravated Indecent Assault of a Child (F1),
     one count of Endangering the Welfare of Children (F3), one
     count of Indecent Assault (M1), one count of False
     Imprisonment, one count of Criminal Attempt/Indecent Assault
     (M1) and one count of Corruption of Minors (M1). A preliminary
     hearing was held for this matter on August 20, 2015. At the
     preliminary hearing, the victim testified that [Appellant] sexually
     abused her on three different occasions.

           Although [Appellant] had the opportunity to request and
     receive a continuance on the matter, [Appellant] chose to list his
     case for trial. A jury was selected on December 7, 2015.
     [Appellant’s] trial was scheduled to take place on December 10,
     2015. On December 9, 2015, [Appellant] came before the
     [c]ourt, and defense counsel indicated that [Appellant] was
     considering firing his current defense counsel and seeking a
     continuance. At that time, [Appellant] and his counsel met
     privately to discuss how to move forward from that point, and
     ultimately, [Appellant] decided to enter an Open No Contest
     Plea.

           [Appellant] requested to withdraw his plea at sentencing,
     and the [c]ourt denied [Appellant’s] request. On March 2, 2016,
     [Appellant] was sentenced to 10 to 40 years in a state
     correctional institution. [Appellant] must also register as a
     sexual offender. [Appellant] timely filed a Post Sentence Motion.

Trial Court Opinion, 7/29/16, at 2-3.     The trial court held a hearing on

Appellant’s post-sentence motions, and ultimately entered an order denying

the motions on July 29, 2016. This timely appeal followed.

                                    -2-
J-S14024-17


      Appellant presents the following issues for our review:

      I. Did the trial court judge impose an illegal and/or unreasonable
      sentence?

      II. Should Appellant have been allowed to withdraw his No-
      Contest Plea?

Appellant’s Brief at 3.

      Appellant’s first issue challenges the sentence imposed by the trial

court. Appellant’s Brief at 6-9. Although Appellant purports to challenge the

legality of his sentence, in actuality, his argument is limited to a challenge of

the discretionary aspects of his sentence. In this regard, Appellant presents

the following argument:

             On December 9, 2015, Appellant appeared for a criminal
      jury trial before the Honorable Charles T. Jones, Jr., Judge, and
      entered an Open No Contest Plea to one count of Rape of a Child
      (F1), two counts of Aggravated Indecent Assault (F1), one count
      of Endangering the Welfare of Children (F3), one count of
      Indecent Assault (M1), one count of Criminal Attempt/Indecent
      Assault (MI), one count of Corruption of Minors (M1), and one
      count of False Imprisonment. On March 2, 2016, Appellant was
      sentenced by Judge Jones to an overall term of confinement of
      ten (10) years to forty (40) years in a state correctional
      institution. The sentence imposed on the above captioned action
      number was unduly harsh given Appellant’s lack of a prior
      criminal record and the length of time that had elapsed since the
      date of the alleged offenses. The sentence imposed in the
      instant case is, therefore, unreasonable as defined above.

Appellant’s Brief at 9.   Accordingly, we will address this issue strictly as a

challenge to the discretionary aspects of sentencing.

      We note that our standard of review is one of abuse of discretion.

Sentencing is a matter vested in the sound discretion of the sentencing


                                      -3-
J-S14024-17


judge, and a sentence will not be disturbed on appeal absent a manifest

abuse of discretion.   Commonwealth v. Shugars, 895 A.2d 1270, 1275

(Pa. Super. 2006).

     Where an appellant challenges the discretionary aspects of a sentence

there is no automatic right to appeal, and an appellant’s appeal should be

considered to be a petition for allowance of appeal.    Commonwealth v.

W.H.M., 932 A.2d 155, 162 (Pa. Super. 2007).            As we observed in

Commonwealth v. Moury, 992 A.2d 162 (Pa. Super. 2010):

     [a]n appellant challenging the discretionary aspects of his
     sentence must invoke this Court’s jurisdiction by satisfying a
     four-part test:

           [W]e conduct a four-part analysis to determine: (1)
           whether appellant has filed a timely notice of appeal,
           see Pa.R.A.P. 902 and 903; (2) whether the issue
           was properly preserved at sentencing or in a motion
           to reconsider and modify sentence, see Pa.R.Crim.P.
           [720]; (3) whether appellant’s brief has a fatal
           defect, Pa.R.A.P. 2119(f); and (4) whether there is a
           substantial question that the sentence appealed from
           is not appropriate under the Sentencing Code, 42
           Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)). Objections to the discretionary aspects of a sentence are generally

waived if they are not raised at the sentencing hearing or in a motion to

modify the sentence imposed.    Id. (citing Commonwealth v. Mann, 820

A.2d 788 (Pa. Super. 2003)).   See also Commonwealth v. Parker, 847

A.2d 745 (Pa. Super. 2004) (holding challenge to discretionary aspect of




                                   -4-
J-S14024-17


sentence was waived because appellant did not object at sentencing hearing

or file post-sentence motion).

      Moreover, where an appellant fails to comply with Pa.R.A.P. 2119(f)

and the Commonwealth objects, the issue is waived for purposes of review.

Commonwealth v. Farmer, 758 A.2d 173, 182 (Pa. Super. 2000).

However, a failure to include the Pa.R.A.P. 2119(f) statement does not

automatically waive an appellant’s argument; rather, we are precluded from

reaching the merits of the claim when the Commonwealth lodges an

objection to the omission of the statement. Commonwealth v. Roser, 914

A.2d 447, 457 (Pa. Super. 2006) (quoting Commonwealth v. Love, 896

A.2d 1276, 1287 (Pa. Super. 2006)).

      Herein, the first two requirements of the four-part test are met

because Appellant brought a timely appeal and raised the challenge in his

post-sentence motion. However, Appellant failed to include in his appellate

brief the necessary separate concise statement of the reasons relied upon

for allowance of appeal pursuant to Pa.R.A.P. 2119(f). The Commonwealth

has failed to object to this error. Therefore, we will not consider the issue to

be waived due to the omission.         Accordingly, we next determine whether

Appellant   raises   a   substantial   question   requiring   us   to   review   the

discretionary aspects of the sentence imposed by the trial court.

      Appellant argues that the trial court imposed an unduly harsh sentence

in light of the fact that Appellant did not have a prior criminal record and the


                                       -5-
J-S14024-17


length of time that had elapsed since the date of the offenses. Considering

this claim to be an allegation that the sentencing court failed to consider

factors set forth under 42 Pa.C.S. § 9721(b),2 we conclude that, in this

instance, Appellant has raised a substantial question. See Commonwealth

v. Fullin, 892 A.2d 843, 847 (Pa. Super. 2006) (concluding that the

appellant raised a substantial question where it was alleged that the trial

court failed to properly consider the factors set forth in 42 Pa.C.S.

§ 9721(b)).     Because Appellant has stated a substantial question, we will

address this claim on appeal.

       It is undisputed that sentencing is a matter vested in the sound

discretion of the sentencing judge, and a sentence will not be disturbed on

appeal absent a manifest abuse of discretion. Fullin, 892 A.2d at 847. In

this context, an abuse of discretion is not shown merely by an error in

judgment.     Id.   Rather, the appellant must establish, by reference to the

record, that the sentencing court ignored or misapplied the law, exercised its

judgment for reasons of partiality, prejudice, bias, or ill will, or arrived at a

manifestly unreasonable decision. Id.

       Indeed, the sentencing judge has broad discretion in determining the

proper penalty, and this Court accords the sentencing court great deference,

____________________________________________


2
   We note that the factors to be considered under 42 Pa.C.S. § 9721(b)
include the protection of the public, gravity of offense in relation to impact
on victim and community, and rehabilitative needs of the defendant.



                                           -6-
J-S14024-17


as it is the sentencing court that is in the best position to view the

defendant’s character, displays of remorse, defiance, indifference, and the

overall effect and nature of the crime. Commonwealth v. Walls, 926 A.2d

957, 961 (Pa. 2007) (quotations and citations omitted). 3         As previously

noted, when imposing a sentence, the sentencing court must consider “the

protection of the public, the gravity of the offense as it relates to the impact

on the life of the victim and on the community, and the rehabilitative needs

of the defendant.” 42 Pa.C.S. § 9721(b).         As we have stated, “a court is

required to consider the particular circumstances of the offense and the

character of the defendant.”         Commonwealth v. Griffin, 804 A.2d 1, 10
____________________________________________


3
    The Walls Court instructed the following:

       In making this “unreasonableness” inquiry, the General
       Assembly has set forth four factors that an appellate court is to
       consider:

       (d) Review of the record.—In reviewing the record the appellate
       court shall have regard for:

              (1) The nature of the circumstances of the offense
              and the history and characteristics of the defendant.

              (2) The opportunity of the sentencing court to
              observe the defendant, including any pre-sentence
              investigation.

              (3) The findings upon which the sentence was based.

              (4) The guidelines promulgated by the commission.

       42 Pa.C.S. § 9781(d).

Walls, 926 A.2d at 963.



                                           -7-
J-S14024-17


(Pa. Super. 2002). “In particular, the court should refer to the defendant’s

prior criminal record, his age, personal characteristics and his potential for

rehabilitation.” Id. In addition, “[o]ur Supreme Court has determined that

where the trial court is informed by a pre-sentence report, it is presumed

that    the   court   is   aware    of   all    appropriate   sentencing   factors   and

considerations, and that where the court has been so informed, its discretion

should not be disturbed.”          Commonwealth v. Ventura, 975 A.2d 1128,

1135 (Pa. Super. 2009) (citing Commonwealth v. Devers, 546 A.2d 12

(Pa. 1988)).

        Appellant asserts that, in fashioning his sentence, the sentencing court

failed to consider properly Appellant’s lack of a criminal record and the

amount of time that had elapsed since the crimes occurred. Appellant’s Brief

at 9.     However, we discern no abuse of discretion on the part of the

sentencing court.

        Our review of the record reflects that the sentencing court reviewed

Appellant’s presentence report, read a victim impact statement, received

testimony from the parents of the victim in relation to Appellant’s attempt to

withdraw his plea, heard Appellant’s allocution and expression that he is not

guilty of the crimes, and heard argument from Appellant’s counsel prior to

imposing Appellant’s sentence. N.T., 3/2/16, at 17-30. In addition, the trial

court offered the following discussion in addressing the sentencing issue in

Appellant’s post-sentence motions:


                                               -8-
J-S14024-17


              This Court finds that the sentence imposed was within the
       [s]entencing guidelines.      Before sentencing [Appellant], the
       [c]ourt reviewed the pre-sentence report and took into
       consideration all relevant factors.      The [c]ourt weighed all
       mitigating factors and relevant information before sentencing
       [Appellant]. The [c]ourt also finds that [Appellant] was advised
       of all the sentencing guidelines before he entered into his plea,
       and after being advised of the sentencing guidelines, [Appellant]
       knowingly, willingly and intentionally pled no contest.

Trial Court Opinion, 7/29/16, at 7.

       Upon review of the record, we conclude that the sentencing court,

having been informed by a presentence report, presented adequate reasons

for imposing the standard range sentences upon Appellant.        There is no

indication that the court ignored any relevant factors in fashioning the

sentence.    Accordingly, it is our determination that there was no abuse of

discretion on the part of the sentencing court. Thus, we conclude this claim

lacks merit.

       Appellant next argues that the trial court erred in denying his request

to withdraw his plea of nolo contendere.4         Appellant’s Brief at 9-11.

Appellant claims that he entered his plea under duress and that the

Commonwealth will not be substantially prejudiced in bringing his case to

trial. Id. at 11.


____________________________________________


4
  This Court has explained that in “terms of its effect upon a case, a plea of
nolo contendere is treated the same as a guilty plea.” Commonwealth v.
Laszczynski, 715 A.2d 1185, 1187 n. 3 (Pa. Super. 1998) (quoting
Commonwealth v. Nelson, 666 A.2d 714, 717 (Pa. Super. 1995)).



                                           -9-
J-S14024-17


      A trial court may, in its discretion, allow a defendant to withdraw a

guilty plea at any time before his sentence is imposed.      See Pa.R.Crim.P.

591(A) (“At any time before the imposition of sentence, the court may, in its

discretion, permit, upon motion of the defendant, or direct, sua sponte, the

withdrawal of a plea of guilty or nolo contendere and the substitution of a

plea of not guilty”). The standard of review that we employ in challenges to

a trial court’s decision regarding a pre-sentence motion to withdraw a guilty

plea is well settled:

      A trial court’s decision regarding whether to permit a guilty plea
      to be withdrawn should not be upset absent an abuse of
      discretion. An abuse of discretion exists when a defendant
      shows any fair and just reasons for withdrawing his plea absent
      substantial prejudice to the Commonwealth. In its discretion, a
      trial court may grant a motion for the withdrawal of a guilty plea
      at any time before the imposition of sentence. Although there is
      no absolute right to withdraw a guilty plea, properly received by
      the trial court, it is clear that a request made before sentencing
      should be liberally allowed. The policy underlying this liberal
      exercise of discretion is well-established: The trial courts in
      exercising their discretion must recognize that before judgment,
      the courts should show solicitude for a defendant who wishes to
      undo a waiver of all constitutional rights that surround the right
      to trial—perhaps the most devastating waiver possible under our
      constitution. In [Commonwealth v.]Forbes, [299 A.2d 268
      (Pa. 1973)] our Supreme Court instructed that, in determining
      whether to grant a pre[-]sentence motion for withdrawal of a
      guilty plea, the test to be applied by the trial courts is fairness
      and justice.

Commonwealth v. Elia, 83 A.3d 254, 261–262 (Pa. Super. 2013) (internal

quotation marks and citations omitted).

      In Forbes and Commonwealth v. Randolph, 718 A.2d 1242 (Pa.

1998), our Supreme Court articulated that a defendant’s bare assertion of

                                    - 10 -
J-S14024-17


innocence, standing alone, required that a defendant be permitted to

withdraw his guilty plea if sentence has not been imposed. The strictures of

Forbes and Randolph, mandating the grant of a pre-sentence motion to

withdraw a guilty plea upon a bald assertion of innocence, were abrogated

by the companion cases of Commonwealth v. Carrasquillo, 115 A.3d

1284 (Pa. 2015), and Commonwealth v. Hvizda, 116 A.3d 1103 (Pa.

2015).

        In Carrasquillo, the Court stated that a “bare assertion of innocence

is not, in and of itself, a sufficient reason to require a court to grant” a pre-

sentence request to withdraw a guilty plea.        Carrasquillo, 115 A.3d at

1285.    Our Supreme Court then clarified the ruling in Forbes, stating the

following:

        there is no absolute right to withdraw a guilty plea; trial courts
        have discretion in determining whether a withdrawal request will
        be granted; such discretion is to be administered liberally in
        favor of the accused; and any demonstration by a defendant of a
        fair-and-just reason will suffice to support a grant, unless
        withdrawal    would    work    substantial  prejudice    to    the
        Commonwealth.

Carrasquillo, 115 A.3d at 1291–1292 (footnote omitted). More specifically,

the Court was “persuaded by the approach of other jurisdictions which

require that a defendant’s innocence claim must be at least plausible to

demonstrate, in and of itself, a fair and just reason for presentence

withdrawal of a plea.” Id. at 1292. However, the Supreme Court concluded

that “a per se approach” to allowing pre-sentence withdrawal of a guilty plea


                                      - 11 -
J-S14024-17


on a mere assertion of innocence “is unsatisfactory.” Id. The Carrasquillo

Court noted that in evaluating a pre-sentence request to withdraw a guilty

plea, courts could consider the timing of the innocence claim.        See id.

(quoting the statement in Forbes that “[o]bviously, the appellant, by his

assertion of innocence—so early in the proceedings, i.e., one month after the

initial tender of a plea—offered a ‘fair and just’ reason for withdrawal of the

plea.” (brackets omitted)). The Court in Carrasquillo announced that “the

proper inquiry on consideration of such a withdrawal motion is whether the

accused has made some colorable demonstration, under the circumstances,

such that permitting withdrawal of the plea would promote fairness and

justice.” Id.

      The trial court offered the following analysis in analyzing Appellant’s

request to withdraw his plea:

            The Court finds that [Appellant] fully understood that if he
      entered the no contest plea, he would not be able to withdraw it
      minus extreme circumstances. On December 9, 2015, before
      the Court accepted [Appellant’s] signed plea, the following
      transaction between the Court and [Appellant] occurred:

            The Court: And because we have picked a jury and
            everybody was ready to go to trial and we, in fact
            have that jury ready to try this case tomorrow, we
            are now at 5:11 p.m....once this plea goes through
            there is not going to be a trial, and barring some
            unforeseen circumstance that I believe merits
            withdrawing this plea, you are going to get
            sentenced on this charge.       Do you understand
            that?[]
            [Appellant]:  I do understand that, Your Honor.
            (Notes of Testimony: December 9, 2015, page 42-
            43).

                                    - 12 -
J-S14024-17


           The Court also finds that [Appellant’s] argument that he
     was under duress and forced to sign the plea agreement due to
     the ineffectiveness of his counsel is without merit. In Lebanon
     County, both [Appellant] and the Commonwealth are entitled to
     two continuances each that will be granted without challenge by
     the opposing side or by the Court. On November 24, 2015, at
     Call of the List, [Appellant] made the decision not to use his
     remaining continuance. [Appellant] signed a Certificate of Trial
     Readiness at that time. The day before the trial was scheduled
     to take place, [Appellant] claimed that counsel was ineffective,
     and sought a continuance.

           When [Appellant] came before the Court on December 9,
     2015 to address these issues, [Appellant] claimed that his
     counsel was not ready for trial, was confused and was unable to
     represent him due to counsel’s conversation with two people
     who had been struck from the array during jury selection and
     counsel’s assessment of the case.        The Court questioned
     [Appellant] and counsel regarding these issues.

             [Defense Counsel]: ...The piece that [Appellant] doesn’t
     like is my assessment of the evidence against him, and this is
     the crux of all issues here. I think if we boiled it down and
     distilled it, at the end of the day, he doesn’t like my assessment
     of the evidence and my assessment of where we stand with the
     case, and that’s the part that displease[s] him most.

           The Court: Did that Change since the Call of the List
           when he indicated he was ready to go to trial?
           [Defense Counsel]: My assessment of the evidence?
           The Court: Yes.
           [Defense Counsel]: No, it’s- - frankly, on a number
           of levels it’s remained quite possibly as negative as
           could be. (Notes of Testimony: December 9, 2015,
           page 19).

           After speaking with the Court and his counsel, [Appellant]
     decided to enter a no contest guilty plea. At that time, the
     following exchange between the Court and [Appellant] took
     place:

           The Court: Are you satisfied with your attorney and
           the way you have been represented?
           [Appellant]: I am, Your Honor.

                                   - 13 -
J-S14024-17


           The Court:      Knowing all things that we have
           discussed, do you still wish to enter a plea of no
           contest to the charges as the[y] have been
           presented?
           [Appellant]: I do, Your Honor. (Notes of Testimony:
           December 9, 2015, page 46-47).

            [Appellant] was asked specifically by the Court whether
     [Appellant] was satisfied with his representation. At that time,
     directly after entering the no contest plea, [Appellant] said he
     was satisfied. It was not until [Appellant] came for sentencing
     that [Appellant] claimed he was forced to enter the plea.

           On December 9, 2[01]5, [Appellant] and counsel came into
     court for the purpose of determining whether counsel would be
     excused and whether a continuance was needed. At that time,
     the Court went over all of the options with [Appellant], and
     [Appellant] stated that he understood everything and ultimately
     was satisfied with his representation and his decision to sign the
     no contest plea. (Notes of Testimony: December 9, 2015).

           This [c]ourt finds that [Appellant] was not forced into
     entering a no contest plea, and [Appellant] entered into the no
     contest plea knowing that absent unforeseen circumstances,
     [Appellant] would not be allowed to withdraw that plea because
     a jury had been selected, witnesses subpoenaed and both
     attorneys were ready for trial. [Appellant] was satisfied with his
     representation on the day that he entered the plea.

           Further, this Court finds that [Appellant] fails to meet the
     two prong test set out in Commonwealth v. Forbes. The two
     prong test regarding withdrawal of a guilty plea is: (1) the
     defendant has provided a “fair and just reason” for withdrawal of
     his plea; and (2) the Commonwealth will not be “substantially
     prejudiced in bringing the case to trial.” Commonwealth v.
     Forbes, 299 A.2d 268 (1973). In this case, [Appellant] has not
     provided a “fair and just reason” for withdrawal because every
     reason [Appellant] is claiming entitles him to [withdraw] his plea
     [was a reason] that he had [given] on December 9, 2015, before
     he ultimately decided that he was satisfied with his counsel and
     wanted to [enter] a no contest plea. [Appellant] knew of and
     addressed these issues before he entered into the no contest
     plea, therefore, these issues are not new to [Appellant] and


                                   - 14 -
J-S14024-17


      cannot suddenly be used by [Appellant] as a reason to
      [withdraw] his plea.

            The second prong of this test is also not satisfied because
      the Commonwealth would be substantially prejudiced in bringing
      the case to trial after [Appellant] entered a no contest plea
      because the victim has already started to move on. Bringing this
      case to trial at this time would cause significant emotional harm
      to the young victim. For these reasons, [Appellant’s] Motion to
      withdraw his plea is denied.

Trial Court Opinion, 7/29/16, at 11-13.

      Our review of the certified record reflects that Appellant did not meet

either of the two prongs of the pertinent test. As the trial court concluded,

“[Appellant] has not provided a ‘fair and just reason’ for withdrawal.” Trial

Court Opinion, 7/29/16, at 13.      Indeed, Appellant merely asserted his

innocence immediately before sentencing and alleged that he entered his

plea because he was not satisfied with defense counsel. N.T., 3/2/16, at 8-

9.   Appellant entered his guilty plea in the late afternoon of December 9,

2015, after a jury was chosen and the witnesses assembled. N.T., 12/9/15,

at 37-53.   However, Appellant did not seek to withdraw his plea until the

morning of sentencing, three months later. N.T., 3/2/16, at 3. In so doing,

Appellant simply averred that he was innocent and that he entered his plea

under duress.     Id. at 8-9.   Such assertions in a last-minute motion to

withdraw a plea do not amount to a colorable claim of innocence or suggest

that Appellant should have been permitted to withdraw the plea in the

interest of justice.




                                    - 15 -
J-S14024-17


       Moreover, as the trial court aptly notes, “[Appellant] knew of and

addressed these issues before he entered into the no contest plea, therefore,

these issues are not new to [Appellant] and cannot suddenly be used by

[Appellant] as a reason to [withdraw] his plea.”            Trial Court Opinion,

7/29/16, at 13.        As the record reflects, the trial court conducted an

extensive plea colloquy prior to accepting the plea at which time Appellant

stated that he was satisfied with counsel’s representation. N.T., 12/9/15, at

46-47.      In addition, Appellant completed a written colloquy in which he

affirmed that he was satisfied with the representation he received from

defense counsel and that he had ample opportunity to consult with his

attorney.     Plea Colloquy, 12/9/15, at 4.        Hence we discern no abuse of

discretion by the trial court in concluding that Appellant failed to assert a

plausible claim of innocence or to show that permitting withdrawal of the

plea would promote fairness and justice.5




____________________________________________


5
   Because Appellant did not demonstrate the first prerequisite, we need not
consider whether the withdrawal of the plea would substantially prejudice
the Commonwealth. However, as previously indicated, Appellant entered his
plea after a jury was chosen and witnesses assembled to proceed with his
trial. As a result of the plea, the jury was released and the witnesses were
dismissed. Our Supreme Court has found substantial prejudice and affirmed
the denial of a defendant’s pre-sentence motion to withdraw a guilty plea
where the Commonwealth dismissed numerous key witnesses in reliance on
the plea. Commonwealth v. Ross, 447 A.2d 942 (Pa. 1982).



                                          - 16 -
J-S14024-17


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2017




                                 - 17 -